DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments and arguments, see page 8, filed October 20, 2021, with respect to the rejection of claims 1, 6-8, 10 and 17 under 35 U.S.C. 102 and of claims 2-3, 9 and 11 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of the claims been withdrawn. 
Allowable Subject Matter
Claims 1-2, 6-10 and 14-17 are allowed (renumbered 1-11, respectively).
The following is an examiner’s statement of reasons for allowance:
	Regarding claim 1, the prior art of record fails to anticipate or render obvious a compression and computation unit configured to determine a sensing matrix for the set function by learning a relationship between the group of sampling data and the group of data, and generate a Fourier basis set containing a plurality of Fourier bases by collecting Fourier bases that are large than a threshold value and intersected among each of the plurality of input sets to enable a compression3Docket No.: 7040.110Examiner: Mischita L. HensonApplication No.: 16/993,338Art Unit: 2865 to the group of data and a Fourier transform matrix based on the Fourier basis set, and a reconstruction matrix based on the sensing matrix and the Fourier transform matrix, in combination with all other limitations as claimed by Applicant.
	Regarding claim 7, the prior art of record fails to anticipate or render obvious a compression and computation unit configured to determine a sensing matrix for the set function by learning a relationship between the group of sampling data and the group of data, and generate a Fourier basis set containing a plurality of Fourier bases by collecting Fourier bases that are large than a threshold value and intersected among each of the plurality of input sets to enable a compression3Docket No.: 7040.110Examiner: Mischita L. HensonApplication No.: 16/993,338Art Unit: 2865 to the group of data and a Fourier transform matrix based on the Fourier basis set, and a reconstruction matrix based on the sensing matrix and the Fourier transform matrix, in combination with all other limitations as claimed by Applicant.
	Regarding claim 10, the prior art of record fails to anticipate or render obvious determining a sensing matrix for the set function by learning a relationship between the group of sampling signals and the group of signals, generating a Fourier basis set containing a plurality of Fourier bases by collecting Fourier bases that are large than a threshold value and intersected among each of the plurality of input sets to enable a compression to the group of signals and a Fourier transform matrix based on the Fourier basis set, and a reconstruction matrix based on the sensing matrix and the Fourier transform matrix by a processing unit, in combination with all other limitations as claimed by Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Fudge et al. in U.S. Patent 7,289,049 teaches “a method and apparatus for compressed sensing. The method generally comprises forming a first compressed sensing matrix utilizing a first set of time indices corresponding to a first sampling rate, forming a second compressed sensing matrix utilizing a plurality of frequencies and a second set of time indices corresponding to a second sampling rate, forming a combined compressed sensing matrix from the first compressed sensing matrix and the second compressed sensing matrix, and reconstructing at least a portion of the input signal utilizing the combined compressed sensing matrix” (Abstract, emphasis added).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MISCHITA HENSON whose telephone number is (571)270-3944. The examiner can normally be reached Monday-Thursday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MISCHITA L HENSON/Primary Examiner, Art Unit 2865